Citation Nr: 1044614	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
inclusive of shingles, to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for a bilateral eye 
disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from October 23, 2005. 

4.  Entitlement to an initial rating in excess of 10 percent for 
plantar fasciitis and pes planus, left foot, from October 23, 
2005, in excess of 20 percent from March 27, 2006, in excess of 
30 percent from September 18, 2006, and in excess of 20 percent 
from February 1, 2007.  

5.  Entitlement to an initial rating in excess of 10 percent for 
plantar fasciitis and pes planus, right foot, from October 23, 
2005.  

6.  Entitlement to an initial rating in excess of 10 percent for 
lumbar strain with degenerative arthritis from October 23, 2005, 
and in excess of 20 percent from November 19, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served in combat on active duty from August 1996 to 
October 2005, to include service in the Southwest Asia Theatre of 
Operations.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in April 2006 by the 
VARO in San Diego, California, granting service connection for 
PTSD with assignment of a 30 percent rating from October 23, 
2005; for plantar fasciitis and pes planus of the left and right 
feet, assigning 10 percent evaluations for each from October 23, 
2005; and lumbar strain with degenerative arthritis, with 
assignment of a 10 percent evaluation from October 23, 2005.  In 
addition, service connection was therein denied for shingles and 
a bilateral eye disorder.  

By further rating action in January 2007, the RO increased the 
previous 10 percent rating for plantar fasciitis and pes planus 
of the left foot to 20 percent, effective from March 27, 2006, 
and to 30 percent from September 18, 2006.  As well, the RO 
assigned a temporary total rating under 38 C.F.R. § 4.30, 
effective from December 5, 2006, to January 31, 2007, based on 
the need for convalescence from surgery for repair of a left 
plantar fascial tear, with assignment of a 10 percent schedular 
evaluation therefor, effective from February 1, 2007.  

The RO by additional rating action in September 2008 increased 
the 10 percent evaluation for plantar fasciitis and pes planus, 
left foot, to 20 percent, effective from February 1, 2007.  As 
well, the RO increased the rating assigned for lumbar strain and 
associated degenerative arthritis from 10 percent to 20 percent, 
effective from November 19, 2007.  

Notice is taken that the RO added an additional VA treatment 
report to the record in February 2009, without the subsequent 
issuance of a supplemental statement of the case.  Such record 
contained a handwritten notation of '(No skin),' presumably in an 
effort that no skin disorder was then among current ailments on 
the Veteran's health problem list.  Inasmuch as the Board herein 
grants service connection for a skin disorder, the need to return 
the case to the RO for corrective action is obviated.  

The issues of entitlement to initial ratings for PTSD and for 
lumbar strain with degenerative arthritis, as well as an initial 
rating in excess of 20 percent for plantar fasciitis of the left 
lower extremity from February 1, 2007, and an initial rating in 
excess of 10 percent for plantar fasciitis of the right lower 
extremity from October 23, 2005, are addressed in the REMAND 
portion of the decision below and are REMANDED to th7e RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated for variously diagnosed skin 
disorders in service, apparently to include shingles, and there 
is a showing of chronic skin disease both inservice and 
thereafter, manifested by recurrent skin rashes over several body 
areas.  

2.  The existence of inservice eye trauma and blast trauma 
affecting the eyes, inclusive of pepper spray in the eyes, is 
shown and, while no diagnosis of acquired eye-related pathology 
is indicated postservice, chronic complaints of eye floaters and 
photosensitivity are demonstrated and attributable to undiagnosed 
illness.  

3.  The Veteran's plantar fasciitis and associated pes planus of 
the left foot more nearly approximated the criteria for a 
moderately severe foot injury, but none greater, from October 23, 
2005, to March 26, 2006, and a severe foot injury, but none 
greater, from March 27, 2006, to December 4, 2006.  

4.  The initial schedular ratings assigned for plantar fasciitis 
and pes planus of the left foot are adequate to compensate the 
Veteran fully and fairly for the level of disablement indicated.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder originated in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Eye complaints involving floaters and bright flashes of 
light, in the absence of documented eye pathology, are the result 
of an undiagnosed illness incurred in or the result of duty in 
the Southwest Asia Theatre of Operations.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

3.  The criteria for the assignment of a 20 percent rating, but 
none higher, from October 23, 2005, to March 26, 2006, for 
plantar fasciitis and pes planus of the left foot have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, 
DC 5284-5276 (2009).

4.  The criteria for the assignment of a 30 percent rating, but 
none higher, from March 27, 2006, to September 17, 2006, for 
plantar fasciitis and pes planus of the left foot have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, 
DC 5284-5276 (2009).

5.  The criteria for the assignment of an initial rating for 
plantar fasciitis in excess of 30 percent from September 18, 
2006, to December 4, 2006, inclusive, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5284-
5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service 
connection for a skin disorder and for eye complaints as due to 
an undiagnosed illness, which constitutes a complete grant of the 
Veteran's claims for service connection.  Therefore, no 
discussion of VA's duty to notify or assist is necessary as to 
those matters.

Before addressing the merits of the other issues herein on 
appeal, the Board is required to ensure that the VA's duties to 
notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran, dated in August 2005, March 2006, and May and November 
2008, both as to the underlying service connection issues and 
also in terms of the initial ratings to be assigned.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
complete VCAA notice was provided to the appellant prior to the 
RO's initial decision in April 2006, in accord with Pelegrini.  
Moreover, the claims for initial ratings herein on appeal are a 
downstream issue from that of service connection and further VCAA 
notice as to downstream matters is not required. VAOPGCPREC 8-
2003 (Dec. 22, 2003).  It appears that the Court has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the Veteran was 
furnished proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 
(as to a claim for an earlier effective date that "where a claim 
has been substantiated after the enactment of the VCAA, [the 
veteran] bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements." 
In light of the foregoing, and in the absence of any allegation 
of prejudice by or on behalf of the Veteran, the Board cannot 
conclude that any defect in the timing or substance of the notice 
provided affected the essential fairness of the adjudication, 
with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claims herein 
addressed on their merits, and has not argued that any error or 
deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  (It is noted parenthetically that the Veteran's arguments 
relating to the need for one or more VA examinations as to the 
current severity of service-connected disabilities are addressed 
in the Remand portion of this document that follows.)  

The record indicates that the Veteran has been provided multiple 
VA examinations during the course of the instant appeal in order 
to evaluate the nature, severity, and/or etiology of the 
disorders at issue.  The reports from these examinations are 
found to be sufficiently detailed as to permit fair and equitable 
consideration of the merits of the issues presented, 
notwithstanding the absence of the Veteran's claims folder on a 
VA examination while in service in 2005, given that the claims 
folder was in fact not then in existence, but was in existence 
and made available at the time of the VA examination conducted in 
2007.  On that basis, further VA medical examination relative to 
the disabilities herein at issue is not required.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  

Service Connection Claims

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of duty, 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection also may be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, VA shall pay 
compensation in accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest either during active military, 
naval, or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of the 
following (or any combination of any of the following):

(1) A medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; (2) 
any diagnosed illness that the Secretary determines warrants a 
presumption of service connection; (3) an undiagnosed illness in 
a veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those listed 
below, provided that such disability by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.

For purposes of this section, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.

For the purposes of this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic signs 
or symptoms, (7) neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system (upper or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 12) abnormal weight loss, 
or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active military, naval, or air service in the Southwest 
Asia Theater of Operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred between 
the veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317. 

The Veteran served in combat in the Southwest Asia Theatre of 
Operations and he is thus entitled to the presumptions afforded 
him by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  He reported 
while in service that he was exposed to smoke, exhaust, and 
various fuels, as well as other substances.  

The Veteran avers, in effect, that he was subject to various and 
sundry, chronic skin disorders in service, as variously 
diagnosed, and that he has continued to experience skin outbreaks 
postservice.  He further argues that he sustained eye trauma in 
service as a result of being sprayed in the eyes with pepper 
spray and one or more incidents of blast trauma while on duty in 
Iraq.  At the time of those occurrences and subsequently, he 
reports having experienced poor or blurred vision, as well as 
spots and flashes of light before his eyes.  

Service treatment records identify a variety of skin disorders, 
beginning in 1995 and continuing for years thereafter, including 
diagnoses of jock itch, paronychia, tinea pedis and cruris, 
eczema, folliculitis, cellulitis, herpes simplex II virus with 
repeat eruptions, chalmydia, dermatitis, fungal and/or yeast 
infection, and hidradenitis suppurativa.  Acyclovir was initially 
prescribed in May 1999 and continued to be prescribed in 
subsequent years.  In May 2002, medical assistance was received 
following a training exercise seven days' earlier when the 
Veteran was exposed directly to pepper spray.  Specific 
complaints of impaired vision, including blurring were set forth; 
the assessment was of possible chemical conjunctivitis or iritis.  
Subsequent evaluation indicated that the introduction of pepper 
spray had resulted in a pseudomembranous reaction and that 
improvement was achieved in his eye symptoms later in May 2002, 
when the assessment entered was that of resolving conjunctivitis.  
Service treatment records also identify the Veteran's involvement 
in a June 2002 motor vehicle accident in which he sustained head 
and spine trauma and the record, including the Veteran's own 
credible account, document his exposure to blast trauma from the 
explosion of a rocket propelled grenade in November 2004.  

On the occasion of a medical assessment undertaken by a service 
department medical professional in June 2005 in anticipation of 
the Veteran's service separation, a notation of shingles was 
made, with recurrent episodes since 2004 and occasional treatment 
with Acyclovir.  Also then noted was hidradenitis suppurativa, 
June 2005, resolving with treatment.  

Medical data, including a VA eye examination in August 2005, 
developed postservice are negative for any diagnosis of acquired 
eye pathology, but are reflective of the Veteran's ongoing 
complaints of eye floaters and flashes of light.  When seen by a 
private optometrist in February 2006, the Veteran complained of a 
black spot over his eye and blurred vision, and the examiner 
noted the existence of a floater, in addition to hyperopia, 
astigmatism, and congenital cataracts, the latter three of which 
are congenital or developmental disorders for which VA disability 
compensation is not payable in the absence of a showing of 
superimposed trauma.  See 38 C.F.R. § 3.303(c).  Moreover, there 
is on file a written statement, dated in May 2006, from a co-
worker whose personal observation of the Veteran since January 
2006 indicated that he was experiencing eye problems and that the 
Veteran had communicated to him since January 2006 that he was 
seeing spots before his eyes.  In the absence of a defined eye 
diagnosis of eye pathology other than simply a floater, the 
continued presence of chronic eye complaints as to floaters and 
flashes of light, service connection for eye floaters and flashes 
of light, as due to an undiagnosed illness, is conceded under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

With respect to the Veteran's claim for service connection for a 
skin disorder, the record as developed postservice indicates 
that, on a VA medical examination in February 2005, he reported 
having had shingles during 2004, with itching, crusting, and 
oozing.  Recurrences were reported to occur twice yearly, lasting 
about two weeks.  Clinical examination showed no skin lesions of 
the trunk or thighs.  The diagnosis was of herpes zoster virus, 
currently in remission.  

In May 2006 the Veteran advised a VA medical professional that he 
was continuing to experience a skin outbreak on his buttocks and 
thighs on an intermittent basis since 2004 and there was a 
showing of an elbow rash consistent with psoriasis when seen by 
VA on an outpatient basis in December 2007.  Received by the RO 
in March, May, and August 2007 were photos depicting a skin 
outbreak of the Veteran's buttocks and thighs.  In July 2008, he 
complained to a VA medical professional that his thighs and 
buttocks were affected by shingles, with the most recent episode 
occurring one-year prior thereto and lasting five days.  

In all, there is evidence for and against entitlement of the 
Veteran to service connection for a skin disorder.  Evidence of a 
documented inservice episode of herpes zoster virus or shingles 
or a postservice recurrence thereof is lacking, but one or more 
medical professionals have acknowledged its existence in service 
by way of entry of a diagnosis (VA examination in service) or a 
notation on a medical assessment in June 2005.  Bothersome is the 
fact that no specific skin disease was shown by the only VA 
examination, as conducted in February 2005, but the claimed skin 
disorder is one that waxes and wanes and is not readily 
perceptible at all times.  On the other hand, based on the number 
of skin outbreaks identified in service treatment records over a 
multi-year period, the Board cannot reasonably deny the existence 
of chronic skin condition in service, as variously diagnosed, or 
its presence during postservice years.  A chronic skin disorder 
originating in service is credibly described by the Veteran as 
being manifested by skin outbreaks occurring up to two times 
yearly and affecting several body areas, including the buttocks 
and thighs, and he has provided photographs of outbreaks 
occurring in the buttock and leg regions.  Moreover, there is a 
showing by medical data of psoriasis.  On balance, the evidence 
is relative equipoise as to the service incurrence of a skin 
disorder, manifested in part by recurrent skin rashes, to include 
a history of shingles and psoriasis, and affecting several body 
areas, including the buttocks and thighs, and, to that end, 
service connection for that skin disorder is in order.  

Initial Ratings for Plantar Fasciitis and Pes Planus, Left Foot, 
through December 4, 2006

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination reports are 
to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

By its rating decision of April 2006, the RO granted service 
connection for plantar fasciitis and pes planus of the left foot, 
assigning a 10 percent evaluation under DC 5284-5276, effective 
from October 23, 2005.  By further action in March 2007, the RO 
increased the rating assigned for left plantar fasciitis and pes 
planus to 20 percent from March 27, 2006, and to 30 percent from 
September 18, 2006, followed by the assignment of a temporary 
total rating under 38 C.F.R. § 4.30 for the period from December 
5, 2006, to January 31, 2007.  

Under 38 C.F.R. § 4.71a, DC 5284, where there is a moderately 
severe foot injury, a 20 percent rating is for assignment; where 
the disability is moderate, a 10 percent evaluation is 
assignable.  Where the foot injury is severe, a 30 percent rating 
is for assignment.  Id.  The note following this DC indicates 
that where there is actual loss of use of the foot, a 40 percent 
rating is assignable.  See 38 C.F.R. § 4.71a, DC 5167.

Unilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating 
requires moderate flatfoot with the weight-bearing line being 
over or medial to the great toe, inward bowing of the tendo 
achilles, and pain on manipulation and use of the feet.  Severe 
unilateral flatfoot warrants a 20 percent rating where there is 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Id.  
Pronounced, unilateral flatfoot, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 30 percent rating; pronounced bilateral flat foot is 
rated 50 percent.  Id.

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate DCs for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate DCs, a rating of 10 percent 
is for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 10 
percent ratings based on X-ray findings without limitation of 
motion will not be combined with ratings based on limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5003.

In determining the ratings to be assigned for the multiple 
periods from October 23, 2005, to December 4, 2006, the Board 
notes initially that pes planus was objectively shown earlier in 
service, including the occasion of a service department 
examination in November 2000.  That being the case, it calls into 
question the determination of the VA fee-basis examiner in 
February 2005, prior to service discharge, that no evidence of 
pes planus was shown.  

At the time of that VA examination in February 2005, weight 
bearing alignment of the Achilles tendon was judged to be 
"good" and there was no evidence of hallux valgus.  Moderate 
tenderness to palpation of the plantar aspect of the foot was 
present, without claw foot, hallux rigidus, high arch, neuroma, 
pes cavus, painful motion, hammertoes, loss of muscle strength, 
or sensory or reflex loss.  The pertinent diagnosis was of 
plantar fasciitis, moderate.  

A report of medical assessment was compiled in June 2005 in 
advance of the Veteran's separation from service.  That 
assessment, completed by a service department medical 
professional, indicated the existence of plantar fasciitis, 
beginning in 2000, with severe symptoms.  Notation was also made 
that treatment had included use of oral steroids, physical 
therapy, and steroid injections.  

VA outpatient reports in March 2006 reflect the Veteran's 
complaints of left foot pain and, on March 27, 2006, clinical 
evidence of marked tenderness of the left foot, soreness of the 
plantar fascia, and pes planus was shown.  In September 2006, 
magnetic resonance imaging disclosed several areas of thickening 
of the plantar fascia, with continued monitoring thereafter 
identifying a tear of the left plantar fascia and leading to its 
surgical repair in December 2006.  

On file are lay statements, dated in May 2006, from individuals 
familiar with the Veteran.  Each lay affiant therein describes 
the Veteran's lower leg problems and the pain and associated 
functional limitations in performing work-related tasks.  

As for the period from October 23, 2005 to March 26, 2006, very 
little medical evidence as to the severity of the disorder in 
question is of record.  Prior thereto, service treatment records 
and the inservice VA examination in February 2005 reflect 
disparate findings or conclusions, i.e., the existence of severe 
symptoms as of June 2005, but only a moderate level of severity 
in May 2005.  Pes planus was shown in service as early as 
November 2000, and, as such, its presence is conceded during the 
aforementioned time frame, notwithstanding its reported absence 
on the VA examination in service in 2005.  The degree of its 
severity is not otherwise documented by medical evidence.  That 
notwithstanding, lay evidence provided by the Veteran and others 
are credible with regard to his left foot pain and functional 
limitations he was then experiencing, such that the combined 
disability of plantar fasciitis and pes planus of the left foot 
more closely approximated the criteria for a moderately severe 
foot injury under DC 5284-5276, warranting a 20 percent rating, 
but none greater, during the period in question.  Fenderson, 
supra.  

As well, marked tenderness of the left heel was objectively 
identified on March 27, 2006, in combination with a showing of 
soreness of the plantar fascia and complaints of continuing left 
foot pain.  The indicated complaints, to include those relating 
to pain and functional loss, are found to warrant a 30 percent 
rating, the maximum available under DC 5284, based on a severe 
foot injury, for the period from March 27, 2006, to September 17, 
2006.  Indicia of increased severity of the Veteran's pes planus 
as might warrant the assignment of a higher evaluation are not 
documented.  

For the period from September 18, 2006, to December 4, 2006, 
there is clearly documented to be a severe left foot injury in 
existence, comprised primarily of the Veteran's left plantar 
fascia tear and associated pain and functional limitations.  
There is little evidence, however, of any increased severity of 
the Veteran's pes planus of the left foot.  Pes cavus, or 
malunion or nonunion of a tarsal or metatarsal bone is not shown, 
as might warrant a rating in excess of 30 percent under alternate 
DCs.  See 38 C.F.R. § 4.71a, DCs 5278, 5283.  

Regarding the question of whether symptoms such as pain, fatigue 
and weakness cause additional functional loss, such criteria are 
for application only where the basis for rating is limitation of 
motion, see Johnson v. Brown, 9 Vet. App. 7, 11 (1996), and DC 
5284 does not specifically evaluate foot injury on the basis of 
limited motion.  Moreover, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, supra, cannot support a higher rating for 
the left foot in this case because the Court has held that there 
is no basis for a rating higher than the maximum schedular rating 
for additional limitation of motion due to pain or functional 
loss under these provisions.  See VAOPGCPREC 36-97, 63 Fed. Reg. 
31262 (1998); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Here, the Veteran has been assigned the maximum evaluation under 
DC 5284.  Moreover, were the predominant aspect of this 
disability pes planus, which it is not, pain is among the listed 
criteria under DC 5276 and there is otherwise no indication that 
pain or functional loss results from pes planus of the left foot, 
such as might warrant an increase under DC 5276.  In all, not 
more than a 30 percent rating is for assignment for the Veteran's 
left foot disability from September 18, 2006, to December 4, 
2006.  

Also for consideration is whether the Veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b).  First, the 
Board must determine if the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
service-connected disability are inadequate.  To do this, the 
Board or the RO must determine if the criteria found in the 
rating schedule reasonably describe the claimant's disability 
level and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral for extraschedular consideration is required.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step--to determine whether, to accord justice, an 
extraschedular rating must be assigned.  Id.  

In this instance, the Veteran's plantar fasciitis is clearly 
accounted for under DC 5284-5276.  During the periods herein at 
issue, the predominant disability is shown to be plantar 
fasciitis of the left foot, which is most appropriately rating 
under DC 5284.  That DC, in particular, fully contemplates his 
level of disability and symptomatology.  Consequently, the Board 
finds that DC 5284-5276 adequately compensates him for the 
current disability level and his symptomatology and the Board 
concludes that the disability in question does not present an 
exceptional disability picture warranting  referral for 
consideration of an extraschedular rating.  

In all, the Board concludes, that the record supports the 
assignment of a 20 percent rating, but none greater, for the 
period from October 23, 2005, to March 26, 2006, and a 30 percent 
rating, but none greater, for the period from March 27, 2006, to 
September 17, 2006.  A preponderance of the evidence is against 
the assignment of a rating in excess of 30 percent for the 
disability in question from September 18, 2006, to December 4, 
2006, inclusive.  Fenderson, supra.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5284-5276 (2009).


ORDER

Service connection for chronic skin disorder manifested by a 
history of shingles, psoriasis, and recurrent skin rashes over 
the body is granted.  

Service connection for eye complaints involving floaters and 
flashes of light, as due to an undiagnosed illness, is granted.  

An initial rating of 20 percent, but none greater, is assigned 
for plantar fasciitis and pes planus of the left foot from 
October 23, 2005, to March 26, 2006, and of 30 percent, but none 
greater, from March 27, 2006, to September 17, 2006, is granted, 
subject to those provisions governing the payment of monetary 
benefits.  

An initial rating in excess of 30 percent for plantar fasciitis 
and pes planus of the left foot from September 18, 2006, to 
December 4, 2006, inclusive, is denied.


REMAND

Additional VA examinations are sought by the Veteran to ascertain 
with greater certainty the current level of severity of each 
disorder in question.  The record reflects that the Veteran's 
plantar fasciitis of the right and left feet were most recently 
examined in mid-2007, and that no postservice VA examination has 
been accorded with respect to the Veteran's PTSD or low back 
disorder.  The Veteran through his representative indicated in 
September 2009 that he had been hospitalized at private and VA 
facilities for an exacerbation of his service-connected low back 
disorder, inclusive of lumbar strain and degenerative arthritis.  
Records relating thereto are not now on file, but the allegation 
of increased severity is noteworthy.  Moreover, there is a 
showing of intervertebral disc disease of the lower spine, but no 
indication whether the Veteran's disc disease is part and parcel 
of his service-connected disability or represents a maturation of 
his lumbar strain with arthritis.  Moreover, it is unclear 
whether the symptoms of lumbar spine and disc disease may 
reasonably be differentiated.  In view of the foregoing, the 
Board finds that additional VA examinations are in order and 
remands that portion of the instant appeal to permit the AMC to 
conduct such development.  

Accordingly, this portion of the case is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, the Veteran should be provided 
notice of what additional information and 
evidence are still needed to substantiate 
his claims for initial ratings for plantar 
fasciitis and pes planus of the left foot 
from February 1, 2007; for plantar 
fasciitis and pes planus of the right foot; 
for lumbar strain with degenerative 
arthritis; and for PTSD.  The Veteran 
should also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit and advised 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  The Veteran should also be 
informed that, if requested, VA will assist 
him in obtaining relevant evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

Depending on the response received from the 
Veteran, any and all assistance due him 
must then be afforded by the RO/AMC.

2.  Request that the Veteran specify the 
names and addresses of all treatment 
providers who have treated him for his 
service-connected plantar fasciitis and pes 
planus of the feet, PTSD, and lumbar strain 
with degenerative arthritis since his 
discharge from service.  Those providers 
should include the Grossmont Hospital and 
Alvarado Hospital, where he was treated for 
an emergent exacerbation of his service-
connected low back disorder, according to a 
VA Form 119, Report of Contact, of 
September 2009, and provide authorizations 
to permit VA to obtain on his behalf all 
pertinent records.  Based on that input, 
obtain all pertinent treatment records for 
inclusion in the Veteran's claims folder.  

3.  Obtain all pertinent VA treatment 
records compiled since September 2008, to 
include records of any inpatient or 
outpatient treatment received at the VA 
Medical Center in La Jolla, California,  
for inclusion in the Veteran's claims 
folder.  

4.  Thereafter, afford the Veteran a VA 
medical examination in order to evaluate 
the nature and severity of his plantar 
fasciitis and pes planus affecting both the 
right and left feet, as well as lumbar 
strain with degenerative arthritis.  The 
relationship, if any, between the Veteran's 
lumbar strain with degenerative arthritis 
and his diagnosed lumbar spine disc disease 
must also be clarified.  Request that the 
examiner review the claims file and note 
whether in fact the claims folder was 
provided and reviewed.  Such examination 
should entail a complete medical history, a 
thorough clinical evaluation, and any 
diagnostic testing deemed necessary by the 
examiner.  Complete range of motion testing 
of the lower spine and lower extremities 
should be undertaken and notation should be 
made as to any indicated elements of pain 
and functional loss in terms of further 
limiting range of motion.  

The examiner is asked to furnish a 
professional opinion with supporting 
rationale as to the following:  

(a)  What is the nature of the 
relationship, if any, between the Veteran's 
service-connected lumbar strain with 
degenerative arthritis and his diagnosed 
lumbar disc disease?  

(b)  Is it at least as likely as not that 
the Veteran's service-connected lumbar 
strain with degenerative arthritis either 
caused or aggravated his diagnosed lumbar 
disc disease?  Aggravation for legal 
purposes is defined as a worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up of 
symptoms.  

(c)  May the symptoms of the Veteran's 
lumbar strain with degenerative arthritis 
be reasonably dissociated from his 
diagnosed lumbar disc disease, and, if so, 
please differentiate with particularity 
those symptoms and manifestations 
attributable to each?

5.  Also, afford the Veteran a VA 
psychiatric examination in order to assess 
the nature and severity of his PTSD.  
Request that the examiner review the claims 
file and note whether in fact the claims 
folder was provided and reviewed.  Such 
examination should entail a complete 
psychiatric history, a thorough mental 
status evaluation, and any diagnostic 
testing deemed necessary by the examiner.  

6.  Lastly, readjudicate those claims for 
initial ratings remaining on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case and a reasonable period in 
which to respond, before the record is 
returned to the Board for further review.

No action is required of the Veteran until he is notified by the 
RO.  38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the AMC/RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to obtain 
additional development.  No inference should be drawn regarding 
the final disposition of the claim(s) in question as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


